Citation Nr: 0207667	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  00-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
September 1952 and from January 1953 to January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, wherein the RO granted service connection for 
degenerative arthritis of the knees and a 10 percent 
evaluation was assigned for both knees effective August 26, 
1996.  The veteran filed a timely notice of disagreement to 
this action.  By a rating decision dated in June 2000 the RO 
increased the evaluations of the bilateral knee disability to 
10 percent for each knee, effective December 15, 1999, and 
assigned a temporary total convalescent rating under 
38 C.F.R. § 4.30 (2001) for the right knee effective April 7, 
2000, followed by a schedular evaluation of 10 percent, 
effective June 1, 2000.  Thereafter the veteran continued his 
appeal. 

This matter was previously before the Board in July 2001 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of the 
claim has been obtained by the RO.

2.  Degenerative arthritis of the left knee is manifested by 
full extension, flexion to 120 degrees, pain, tenderness, and 
varus deformity.

3.  Degenerative arthritis of the right knee is manifested by 
full extension, flexion to 120 degrees, pain, and tenderness.

CONCLUSIONS OF LAW

1.  As the assignment of an initial 10 percent evaluation for 
degenerative arthritis of the left knee was proper, the 
criteria for a higher evaluation have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.471a, Diagnostic Codes 
5003 (2001).

2.  As the assignment of an initial 10 percent evaluation for 
degenerative arthritis of the right knee was proper, the 
criteria for a higher evaluation have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.471a, Diagnostic Codes 
5003 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The RO has not yet had an opportunity to consider the issue 
at hand in light of the above-noted change in law.  
Nonetheless, the Board determines that the law does not 
preclude the Board from proceeding to adjudicate the claim 
without first remanding the claim to the RO, as the 
requirements of the new laws have essentially been satisfied.  
In this regard, the Board notes that as evidenced by the July 
2000 statement of the case, the veteran and his 
representative have been given notice of the pertinent laws 
and regulations governing his claim and the reasons for the 
denial of his claim.  Hence, he has been provided notice of 
the information and evidence necessary to substantiate the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence identified.  Moreover, the veteran has undergone VA 
examinations in connection with the claim and the veteran has 
indicated that there is no pertinent evidence outstanding 
that is necessary for a fair adjudication of the issue.  In 
the Board's view the development and notification undertaken 
by the RO meets the requirements of the VCAA and indicates 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A.  Under these circumstances the Board 
finds that the veteran is not prejudiced by the Board's 
consideration of the claim, at this juncture, without first 
remanding them to RO for explicit VCAA consideration.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Private medical records from David B. Burstein, M.D., dated 
from November 1991 to January 1992 indicated that the veteran 
had arthroscopy on the left knee in November due to a lateral 
meniscus tear.  In December, deficits were noted in range of 
motion, strength, and coordination.

In August 1996, the veteran filed a claim for service 
connection for deterioration of both knees due to numerous 
parachute jumps in service.

A VA examination report dated in October 1996 noted the 
veteran had complaints of pain, swelling, and limitation of 
motion.  Due to a recent cortozone shot, he indicated he had 
less pain and more movement than usual.  On examination, the 
left knee had minimal effusion and no deformity.  The left 
knee demonstrated full extension and flexion to 45 degrees; 
both were with pain.  With regard to the right knee, there 
was no subluxation, lateral instability, or tenderness, and 
full range of motion with less pain. 

Roy D. Beebe, M.D, evaluated the veteran in April 1997.  On 
examination, the veteran's left knee had mild varus 
alignment.  The knee flexed and extended to 90 degrees with 
discomfort at the extremes.  There was no evidence of 
instability.  X-rays revealed minimal narrowing of the 
medical compartment.

Private medical records dated from July to August 1997 noted 
the veteran was a post surgical patient who had arthroscopic 
repair done on his left knee.  In July1997, active range of 
motion of the left knee was to 110 degrees, while on the 
right it was to 116 degrees.   He complained of left knee 
pain, swelling, weakness, and stiffness.  In August 1997, 
left knee extension was to 8 degrees and flexion was to 128 
degrees.  Physical therapy records dated in August noted left 
knee flexion to 120 degree active and to 128 degrees passive.  
Knee extension was to 8 degrees.

In October 1997, the veteran testified during a personal 
hearing at the RO regarding treatment he received for his 
knees after service.

The veteran testified during a travel board hearing in August 
1998.  His statements provided substantially the same 
information that was offered during his October 1997 personal 
hearing.  He noted symptoms of pain, swelling, and decreased 
mobility.

The veteran underwent a VA examination in April 1999.  He 
complained of constant left knee pain and right knee pain 
that had developed in recent years.  He reported having 
stiffness bilaterally, but no swelling, heat, locking, or 
redness.  He did not specifically report fatigability, lack 
of endurance, or limitation of motion when flare-ups occurred 
in either knee.  On examination of the knees, extension was 
to zero degrees bilaterally, which was full, and flexion was 
to 120 degrees with pain at the extreme.  A mild degree of 
swelling was noted in the left knee.  Knee strength was noted 
to be full and rated as 5/5 bilaterally.  X-rays showed there 
was no evidence for acute fracture or dislocation.  
Degenerative changes were noted bilaterally.

The veteran underwent a VA examination in February 2000.  He 
complained of constant left knee pain, right knee pain that 
was becoming more constant, stiffness, and swelling and 
weakness in the left knee only.  There were no specific 
complaints of heat, redness, fatigability, locking, or lack 
of endurance.  He reported flare-ups of pain, but did not 
specifically indicate any additional limitation of motion or 
functional impairment.  No episodes of dislocation or 
recurrent subluxation were described.  Right knee extension 
was full to zero percent and flexion was to 120 degrees.  
Left knee range of motion was difficult to measure due to 
guarding, but full extension was demonstrated to zero degrees 
and flexion was to 110 degrees.  Strength at the knee flexors 
and extensors was noted to be 4/5, but was felt to be limited 
due to the veteran's guarding.

A statement from Dr. Burstein dated in March 2000 indicated 
the veteran was seen due to difficulties with his right knee.  
The veteran reported that his knee suddenly popped out and 
caused pain and swelling.  He had a noticeable limp and 
tenderness on the medial joint line.  There was a small 
amount of effusion.  An operative report dated in April 2000 
indicated that Dr. Burstein performed arthroscopy surgery on 
the veteran's right knee due to a torn medial meniscus.  In 
August 2000, Dr. Burstein stated that the veteran indicated 
that the surgery helped his right knee and that it felt quite 
a bit better.  His left knee, on the other hand, was not 
doing better.  He complained of progressively increased pain.  
On examination, there was mild crepitus of the left knee, a 
small effusion, and some pain with full flexion.

A VA examination report dated in November 2001 indicated the 
veteran's complaints were similar to those that were reported 
during previous examinations.  He did report one incident of 
instability of the left knee as he descended stairs.  Flare-
ups were described as has been previously reported.  He did 
not use a cane, but did use a brace for the left knee 
approximately 3-4 times a year.  On examination of the knees, 
there was tenderness, and an early developing varus deformity 
on the left knee only.  There was no evidence of effusion 
bilaterally.  Both knees demonstrated full extension to zero 
degrees and flexion to 120 degrees with pain at the extreme.  
Strength was graded as 5/5 bilaterally.  Repetitive flexion 
and extension of the knee with resistance did not elicit any 
obvious incoordination or fatigability.  There was no obvious 
evidence of weakened movement, excessive fatigability or 
incoordination due to the veteran's degenerative arthritis of 
the knees.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999). 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

At present, the veteran's degenerative arthritis of the knees 
are evaluated as 10 percent disabling under diagnostic code 
5003, degenerative arthritis.  The rating criteria provide 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, Diagnostic Codes 5260, for limitation of 
flexion, and 5261, for limitation of extension).  When 
however, the limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
diagnostic does, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Diagnostic Code 5260 provides that a 0 percent evaluation is 
warranted if limitation of flexion of the leg is limited to 
60 degrees.  A 10 percent evaluation is warranted if flexion 
is limited to 45 degrees.  A 20 percent evaluation is 
warranted if flexion is limited to 30 degrees, and a 30 
percent evaluation is warranted if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that a 0 percent evaluation is 
warranted if extension of the leg is limited to 5 degrees.  A 
10 percent evaluation is warranted if extension is limited to 
10 degrees.  A 20 percent evaluation is warranted if 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted if extension is limited to 20 degrees.  A 40 
percent evaluation is warranted is extension is limited to 30 
degrees, and a 50 percent evaluation is warranted is 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.


Left Knee

With the exception of the October 1996 VA examination in 
which flexion of the veteran's left knee was to 45 degrees 
and met the criteria for a 10 percent evaluation, all other 
range of motion tests resulted in findings that were non-
compensable.  In circumstances such as this, when the 
limitation is non-compensable, a 10 percent evaluation is 
warranted for limitation based on objective evidence of 
swelling, muscle spasm, or painful motion.  As shown by the 
evidence, painful motion and swelling have been observed by 
private and VA physicians.  What the evidence has not shown 
is that the veteran's disability has met the criteria for 
anything greater than a 10 percent evaluation.

As previously stated, the veteran's left knee at no time has 
met the criteria for an evaluation of 20 percent or more 
based on limitation of motion.  In evaluating the severity of 
the veteran's service connected disability, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic codes, application of 38 C.F.R. § 4.40, regarding 
functional loss due to pain, and 38 C.F.R. § 4.45, regarding 
weakness, excess fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  Consideration has been given to these additional 
factors pursuant to DeLuca, but the Board finds that an 
increase is not warranted on this basis.  Objective evidence 
throughout the record shows there are no findings of weakened 
movement, fatigability, or incoordination.  In making this 
determination, the Board acknowledges the veteran's 
contentions regarding increasing pain and an isolated 
incident of weakness that caused him to fall; however, 
painful motion was considered in the initial 10 percent and 
there is no evidence that the  increased pain has resulted in 
additional functional impairment of the knee.  Moreover, 
there was no objective confirmation of weakened movement.

Since the veteran's left knee disability has not met the 
criteria for a higher evaluation at any time pertinent to 
this appeal, the assignment of separate ratings for separate 
periods of time is not appropriate.  Fenderson v. West, 12 
Vet. App 119 (1999).

The Board has considered whether a higher evaluation would be 
warranted under other diagnostic codes pertaining to the 
knee, but found that they were factually inapplicable. See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  Here, the 
medical evidence includes no findings of ankylosis 
(diagnostic code 5256) or of other impairment such as 
recurrent subluxation or lateral instability (diagnostic code 
5257).  See.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257 
(2001).

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
arthritis of the left knee; therefore, the benefit of the 
doubt doctrine does not apply and the claim is denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

In evaluating this claim, the Board has determined that the 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2001). 

Right Knee

As shown by the evidence, the veteran's arthritis of the 
right knee has not met the criteria for a compensable 
evaluation based on limitation of motion.  In circumstances 
such as this, when the limitation is non-compensable, a 10 
percent evaluation is warranted for limitation based on 
objective evidence of swelling, muscle spasm, or painful 
motion.  As shown by the evidence, painful motion and 
swelling have been observed by private and VA physicians.  
What the evidence has not shown is that the veteran's 
disability has met the criteria for anything greater than a 
10 percent evaluation.

As for consideration of DeLuca factors, the Board finds that 
an increased evaluation is not warranted for the right knee 
for the substantially the same reasons it was not warranted 
for the right knee, as discussed above.  Id.  Namely, there 
was no objective evidence throughout the record of weakened 
movement, fatigability, or incoordination.

Since the veteran's right knee disability has not met the 
criteria for a higher evaluation at any time pertinent to 
this appeal, the assignment of separate ratings for separate 
periods of time is not appropriate.  Fenderson v. West, 12 
Vet. App 119 (1999).

The Board has considered whether a higher evaluation would be 
warranted under other diagnostic codes pertaining to the 
knee, but found that they were factually inapplicable.  Here, 
the medical evidence includes no findings of ankylosis 
(diagnostic code 5256) or of other impairment such as 
recurrent subluxation or lateral instability (diagnostic code 
5257).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257 
(2001); Butts.

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
arthritis of the right knee; therefore, the benefit of the 
doubt doctrine does not apply and the claim is denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).

In evaluating this claim, the Board has determined that the 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2001). 



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the left knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the right knee is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

